Citation Nr: 9909249	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 11, 
1991, for the grant of service connection for degenerative 
disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Portland Regional Office, which granted service connection 
for degenerative disc disease of the lumbar spine and 
assigned an effective date of September 11, 1991.  

During the course of this appeal, the veteran moved to North 
Carolina.  As such, the last supplemental statement of the 
case was issued from the Winston-Salem Regional Office (RO).   


FINDINGS OF FACT

1.  The RO, in a September 1955 rating determination, denied 
the veteran's claim of service connection for residuals of a 
back injury.  The veteran was notified of this decision by 
way of letter dated September 2, 1955.  The veteran did not 
perfect an appeal within the prescribed period of time and 
the decision became final.  

2.  The veteran's reopened claim of service connection for 
degenerative disc disease of the lumbar spine was received on 
September 11, 1991.  Entitlement to service connection did 
not arise until after that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 11, 
1991, for the grant of service connection for degenerative 
disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a claim for service connection is received within one year 
after separation from active service, the effective date for 
the grant of service connection for a disability will be the 
day following separation from service; otherwise, if a claim 
for service connection is filed more than one year after 
separation from service, or if a claim is reopened after a 
final disallowance, the effective date for the grant of 
service connection for a disability will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i),(q),(r) (1998).

The Board notes that any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs (VA) from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (1998).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a new claim.  38 C.F.R. § 3.157(b)(1) (1998).

A review of the record demonstrates that the RO denied 
service connection for residuals of a back injury in a 
September 1955 rating determination.  The basis for the 
denial was that the evidence of record did not establish any 
residual back injury following the accident that occurred in 
1952.  The veteran was notified of this decision on September 
2, 1955, and did not appeal.  Thus, the decision became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  

In an April 1990 Statement in Support of Claim, the veteran 
requested all of his medical records.  The veteran also 
forwarded copies of an April 1990 letter from the VA Chief 
Resident in neurosurgery relating to nerve damage in his arms 
and a photocopy of a January 1954 service medical record 
relating to his inservice back injury, which was available 
for review at the time of the previous denial.  

On September 11, 1991, an application for Compensation and 
Pension was received from the veteran, requesting service 
connection for residuals of a fractured pelvis.  In a 
Statement in Support of Claim received at the same time, the 
veteran indicated that he was seeking service connection for 
a back injury, which occurred inservice.  He noted that this 
was his second request and that he had submitted a claim in 
April 1990 and that nothing had happened.  

In November 1991, VA outpatient treatment records were 
received demonstrating that the veteran had been seen in 
December 1990 complaining of low back pain for many years.  
X-rays taken at that time revealed degenerative joint disease 
of the lumbar spine with vacuum disc at L4-5, L5-S1 and 
sclerotic changes of L5-S1.  It was further noted that a 
November 1989 myelogram had revealed disc bulging and a 
possible central herniation.  

In November 1991, the RO again denied service connection for 
a back disorder on the basis that the veteran had not 
submitted new and material evidence.  

In a December 1991 Statement in Support of Claim, which was 
construed as a notice of disagreement, the veteran indicated 
that he had submitted claims in 1976 and 1989 which clearly 
showed that his back condition was related to his inservice 
fall.  

In a February 1992 Statement in Support of Claim, the veteran 
again indicated that he had filed a claim for service 
connection in April 1990 and that the VA RO had acknowledged 
receipt of his claim and advised him of the need for 
additional time to determine if the VA had his records.  He 
noted that he did not hear anything from the VA so he sent in 
a 21-4138 on September 9, 1991.  He indicated that he had 
still not heard anything to date.  

In January 1993, the Board denied service connection for a 
low back disorder on the basis that new and material evidence 
had not been submitted.  In a March 1993 Statement in Support 
of Claim, the veteran indicated that he had requested a 
hearing before the Board in his March 1992 substantive 
appeal.  The veteran also submitted a copy of a December 1989 
VA hospitalization report, wherein it was noted that he had 
had chronic low back pain for over 30 years and that the low 
back pain would wax and wane.  

In March 1993, the veteran submitted a report from his 
private physician, C. B., M.D., wherein it was noted that the 
veteran had fallen inservice in 1952 and that his back pain 
had continued since that time.  A diagnosis of chronic low 
back syndrome was rendered at that time.  

In June 1993, the veteran was afforded a hearing.  At the 
hearing, he denied having received notice of the September 
1955 decision.  He also testified as to having filed claims 
in 1976 and 1989 with no responses being received.  

At the time of the hearing, the veteran also submitted a 
photocopy of a November 1989 VA hospitalization report, 
wherein it was noted that he had fallen down a flight of 
stairs in 1952 with reported paraparesis for three weeks and 
subsequent recovery over several months.  A myelogram 
performed at that time revealed disc bulging at L3-4, L4-5, 
and L5-S1, with possible central herniation at L4-5 and L5-S1 
on the right and lateral recess stenosis.  

In September 1993, the Board vacated its January 1993 
decision.  In November 1993, the Board remanded this matter 
for additional development to include obtaining copies of all 
VA treatment records from 1975 to 1986.  

Pursuant to the Board remand, VA treatment records were 
received in February 1994.  The records reveal that at the 
time of a July 1975 admission for a hemorrhoidectomy, the 
veteran was noted to have sustained a traumatic injury to his 
lower back in 1952, which left him paralyzed from the waist 
down for two weeks.  It was reported that there were no 
residuals other than lumbosacral pain.  An October 1989 VA 
hospitalization report contains a notation that the veteran 
had sustained a spinal cord injury thirty-five years earlier. 

In May 1995, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
reported having injured his back in 1952.  He indicated that 
he was hospitalized for two weeks as a result of the injury.  
He further reported that he was also hospitalized in 1989 for 
a stiff back.  He indicated that he had severe pain in his 
lower back and also in his upper back.  He also complained of 
low back pain.

Physical examination revealed marked prominence and tightness 
of the sacrospinalis muscles in the lumbar region.  X-rays 
revealed advanced degenerative disc disease of L4-L5 and 
right convexity scoliosis at the apex of L3-4.  Diagnoses of 
lumbar spine stenosis due to degenerative disc disease and 
degenerative joint disease of the lumbar spine were rendered.  

In April 1996, the Board remanded this matter for additional 
development to include a VA examination.  The examiner was 
requested to render an opinion as to whether the inservice 
finding of scoliosis was causally related to the September 
1952 low back injury, whether there was any causal 
relationship between the inservice low back injury and the 
current disability, and whether there was any causal 
relationship between scoliosis, either acquired or 
developmental, and any current low back disorder.  

In July 1996, the veteran was afforded the requested 
examination.  Following the examination, the examiner 
indicated that the inservice finding of scoliosis was not 
causally related to the September 1952 low back injury.  He 
further noted that the etiology of the "inservice 
scoliosis" was idiopathic and acquired.  The examiner 
further observed that there was a causal relationship between 
the inservice low back injury and his current low back 
disability.  He indicated that this related to his fall down 
a ladder of 15 to 17 feet which more than likely resulted in 
his current severe degenerative disc disease.  

As previously noted, the RO granted service connection for 
degenerative disc disease of the lumbar spine, with a 40 
percent evaluation, and assigned an effective date of 
September 11, 1991.  

In his March 1997 notice of disagreement, the veteran 
requested an effective date from the date of his separation 
from service.  He asserted that if he had been given a proper 
examination following service, service connection would have 
been granted at that time.  

At his July 1998 hearing, the veteran testified that he had 
never been informed of the September 1955 rating 
determination.  

Analysis

The veteran has advanced several arguments as to why the 
effective date for the grant of service connection should 
have been earlier than September 11, 1991.  First, he has 
asserted that he never received the RO's September 1955 
letter advising him that his claim for service connection had 
been denied.  It appears that this letter was sent to the 
veteran's last address of record and there is no indication 
that it was returned to the RO as undeliverable.  There is a 
presumption that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, it must be presumed that the Secretary and the VA 
properly discharged their official duties by properly 
handling claims submitted by the veteran.

The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary".  Statements made by the veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).

In the instant case, the veteran has offered no evidence 
other than his own statements to rebut the presumption that 
the September 1955 letter was properly delivered.  Such 
assertions are not enough, standing alone to rebut the 
presumption.  Mindenhall, Ashley.  This same line of 
reasoning should also be applied to the veteran's claim that 
he submitted claims for service connection for a back 
disorder and new and material evidence in both 1976 and 1989, 
as there is no record of either a claim or submission of new 
evidence during the claimed time periods in the claims 
folder.  

Under the controlling law and regulations, service connection 
for a low back disorder after a final disallowance could only 
be granted on the basis of new and material evidence.  
38 U.S.C.A. § 5108.  The effective date of an award made on 
the basis of new and material evidence received after a final 
disallowance of the claim, is the date of receipt of the 
claim to reopen or the date entitlement arose, whichever is 
later.  Washington v. Gober, 10 Vet. App. 391 (1997); 38 
C.F.R. § 3.400(q),(r); see Wright v. Gober, 10 Vet. App. 343 
(1997).

In the instant case, the veteran's request that his claim for 
service connection for a low back disorder be reopened was 
received on September 11, 1991.  While the veteran has 
contended that he initially made his request for service 
connection for a back disorder in April 1990, a review of the 
statement in support of claim submitted at that time makes no 
reference to any claim.  In that statement he specifically 
requested copies of medical records.  There was no reference 
to any back disorder.  

The Board notes the veteran's contention that had he been 
afforded a VA examination in 1955, service connection for a 
low back disorder would have been granted.  This is a 
contention that is beyond the competence of the veteran to 
make.  He is essentially rendering an opinion as to 
diagnosis.  Lay persons are not competent to render such 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As the record stands there is no competent evidence of causal 
connection between the veteran's current degenerative disc 
disease and service prior to July 1996. 

The veteran's assertion that a proper examination after 
service would have resulted in the grant of service 
connection, could be viewed as a claim of clear and 
unmistakable error in the 1955 rating decision.  The failure 
to afford the veteran a proper examination would at most be a 
lapse in VA's duty to assist him with the development of his 
claim.  Such a lapse cannot rise to the level of clear and 
unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994)

It might also be argued that the 1975 and 1989 VA 
hospitalization reports constitute informal claims as of the 
dates of the treatment.  38 C.F.R. §§ 3.155(a), 3.157 (1998).  
To constitute informal claims, these records would have to 
have been received after a denial of compensation "for the 
reason that the service connected disability is not 
compensable in degree."  38 C.F.R. § 3.157 (1998); see 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998) (holding that 
an informal claim consists of a written document identifying 
the benefit and voicing some intent to claim it).  The pre-
1991 VA medical records show only that the veteran had a 
history of back injury in service and that he had a current 
back disability.  However, these records do not link the 
current disability to service, and they do not show any 
intent on the veteran's part to claim service connection.

Even if it were conceded that the veteran had submitted 
claims in 1976, 1989, or 1990, the first competent medical 
finding of a relationship between the veteran's low back 
disorder and service was not until March 1993, when the 
veteran's physician reported a history of back pain since 
service and had a current diagnosis of low back syndrome.  An 
explicit medical opinion linking a current back disability to 
the injury in service was not received until the July 1996 
examination report, when the examiner specifically found that 
there was a causal relationship between the veteran's 
inservice low back injury and his current low back 
disability.

Entitlement to service connection did not arise until there 
was competent medical evidence of a nexus between current 
disability and service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Since there was no competent evidence of a nexus 
until after September 11, 1991, the Board is unable to 
establish an earlier effective date for the grant of service 
connection for degenerative disc disease of the lumbar spine.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i),(q),(r) 
(1998).

Where, as in this case, the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
425 (1994).  The Court of Appeals for Veterans Claims has 
specifically held that claims for earlier effective dates 
should be denied on this basis.  Shields v. Brown, 8 Vet. 
App. 346, 351 (1995).  Accordingly, the veteran's claim for 
an earlier effective date for the grant of service connection 
for degenerative disc disease of the lumbar spine is denied 
as lacking legal merit.


ORDER

An effective date earlier than September 11, 1991, for the 
grant of service connection for degenerative disc disease of 
the lumbar spine is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 
- 2 -


- 7 -


